t c memo united_states tax_court anthony atkins petitioner v commissioner of internal revenue respondent docket no 18529-08l filed date anthony atkins pro_se mayer y silber and brett a saltzman for respondent memorandum findings of facts and opinion morrison judge petitioner anthony atkins appeals two determinations of the irs office of appeals first a determination sustaining the filing of a lien to collect the frivolous-return penalty for and income_tax liabilities for and second a determination sustaining a proposed levy to collect the frivolous-return penalty for atkins seeks a remand to the appeals_office for it to conduct a hearing to consider collection alternatives we sustain the determinations of the appeals_office findings_of_fact the parties agreed to a stipulation of facts which the court hereby incorporates into its findings_of_fact the respondent will be referred to here as the irs atkins failed to file federal_income_tax returns for the years and the irs issued notices of deficiency for these four years atkins did not file a tax_court petition in response to these notices of deficiency on date the irs filed a lien with the recorder of deeds of dupage county illinois with respect to atkins’ federal_income_tax liability for the irs assessed tax_liabilities based on the notices of deficiency for years and the assessments were made on date for and and on date for on date the irs issued a notice_of_intent_to_levy to collect the income_tax liabilities for and sec_6330 b provides that a person receiving such a notice may request a hearing within day sec_1all section references are to the internal_revenue_code_of_1986 as amended after the notice was sent the irs claims that atkins failed to request such a hearing within days at some point atkins submitted to the irs a form_1040 u s individual_income_tax_return for the year which the irs considered a frivolous_return the irs assessed a frivolous- return penalty for on date on date the irs mailed to atkins a notice_of_intent_to_levy to collect the frivolous-return penalty for on date atkins sent to the irs a request for a hearing to challenge a notice_of_intent_to_levy and a notice of filing of lien the request listed the type of tax as ie income_tax and the tax periods as and the irs concedes that this request was a timely 2both parties agree that this was the date of this assessment 3the parties stipulated that on date the irs mailed to atkins a notice_of_intent_to_levy however the parties did not stipulate the type of tax or the tax period to which the notice corresponded although the parties stipulated that exhibit 3-j is a copy of the notice exhibit 3-j does not indicate the type of tax or the tax periods for which the levy was intended the irs states on brief that the notice_of_intent_to_levy was to collect the frivolous-return penalty for atkins agrees with this statement in his brief also the determination sustaining the levy stated that the notice_of_intent_to_levy to collect the frivolous-return penalty for was dated date we conclude that the date notice was a notice_of_intent_to_levy to collect the frivolous- return penalty for 4it is unclear why the request referred to tax_year the record does not reveal when or if a notice of intent continued response to the date notice_of_intent_to_levy to collect the frivolous-return penalty for the irs does not concede that the request was a timely response to any other notice on date the irs mailed a notice to atkins that it had filed a lien to collect atkins’ income_tax liabilities for and and to collect the frivolous-return penalty for the following table lists the notices of intent to levy and notices of filing of lien that the irs issued to atkins penalty unknown unknown but lien filed notice_of_intent_to_levy notice of filing of lien on date atkins sent a request contesting the filing of a lien the request stated that the type of tax was ie income_tax and the frivolous-return penalty and that the tax periods were and the parties stipulated that the request explained atkins’ continued to levy was issued with respect to a lien was filed to collect income_tax liabilities on date but that was almost two years after the request for a hearing disagreement with the filing of lien of which he was notified on date ie the filing of lien to collect income_tax liabilities for and and to collect the frivolous-return penalty for the irs concedes that this hearing request was timely atkins’ requests for hearings were assigned to settlement officer marilyn dismukes on date officer dismukes sent a letter to atkins indicating that the appeals_office had received a request for a hearing regarding a levy and a lien the letter made two statements regarding the timeliness of the request for a hearing the letter said that the request was timely with respect to the levy to collect the frivolous-return penalty and the request for a hearing was untimely to the extent it requested a lien hearing with respect to the frivolous-return penalty the letter scheduled a face to face conference call with atkins on date pincite a m with respect to the lien filed to collect the frivolous-return penalty the letter offered only an equivalent_hearing the letter 5with respect to statement the letter correctly reflected that atkins’ request for a hearing to contest the levy to collect the frivolous-return penalty was timely the notice of this proposed levy was sent on date atkins requested a hearing on date with respect to statement the letter incorrectly claimed that atkins’ request for a hearing to contest the filing of a lien to collect the frivolous-return penalty was untimely the irs sent the notice of the lien filing on date atkins sent a timely request for a hearing on date indicated that for the appeals_office to consider collection alternatives atkins needed to submit a form 433-a collection information statement for wage earners and self-employed individuals and file all federal tax returns the letter indicated that atkins had not filed an income_tax return for also on date officer dismukes sent a letter to atkins acknowledging that the appeals_office had received atkins’ request for a hearing regarding a levy the letter advised that the hearing request was untimely because it was not postmarked within days of the notice_of_intent_to_levy to collect form_1040 tax_liabilities for and this appears to be inaccurate if one considers--as the irs does now--atkins to have requested a hearing to contest the filing of a lien to collect the frivolous-return penalty for and to collect income_tax liabilities for and then the letter from officer dismukes acknowledging this request erred in three respects first it erroneously characterized the request as relating to a levy rather than a lien second it erroneously characterized the request as relating to the year third it claimed that the request was untimely when in fact the request was made on date which was within days of the date notice of filing of lien the letter stated that the irs would offer atkins an equivalent_hearing the letter stated that a face-to-face conference call was scheduled for a m on date the letter indicated that for alternative collection methods to be considered atkins needed to file all federal tax returns7 and submit a form 433-a on date officer dismukes spoke with atkins by telephone and informed him that their conference on date would not be face-to-face because atkins was not current with his federal_income_tax filings atkins told officer dismukes that he was unaware that the conference was scheduled for that date that he would not be available at the scheduled time and that he wanted a face-to-face conference officer dismukes agreed to reschedule the conference but only if atkins filed his federal_income_tax returns for and within 6the irs makes the following characterization of the two acknowledgment letters in its brief continued continued on date so dismukes sent letters to petitioner’s home address confirming the receipt and timeliness of his cdp hearing requests and scheduling a face-to-face conference call with the petitioner for date pincite a m but the letter we are discussing did not confirm the timeliness of atkins’ hearing request it denied the timeliness of the request 7unlike the prior letter this letter did not note that atkins had failed to file his tax_return days on date atkins apparently did not participate in any conference with officer dismukes on date atkins sent officer dismukes a letter the letter was in reply to an date letter from officer dismukes that is not in the record in his letter atkins stated that he wanted to schedule a face-to-face meeting and that he would need several weeks in order to make arrangements to meet he also stated that congress did not require him to provide officer dismukes with a completed form 433-a before the hearing on date the appeals_office issued a determination sustaining the proposed levy to collect the frivolous-return penalty for the determination stated that the date of the notice_of_levy was date and that the date of the request for the hearing was date on date the appeals_office issued a second determination the determination sustained the filing of a lien to collect a frivolous-return penalty for and income_tax liabilities for and the determination 8in its brief the irs claims that atkins stated in his letter that he would not file his returns within the day period the letter makes no such statement 9the determination also purported to address the filing of a lien to collect atkins’s year income_tax_liability but the reference to the year was a mistake as noted previously the irs had filed a lien to collect atkins’ year income_tax_liability in date there is no other reference in the record to a lien filing for income_tax under sec_6323 or to a notice of such a lien filing under sec_6320 the stated that the date of the notice of filing of lien was date and that the date of the request for the hearing was date the irs now concedes in its brief that the date of the request was date not date in his petition atkins challenged the two determinations of date at the time he filed the petition atkins was a resident of illinois the case was tried in chicago illinois background principles opinion before the irs can collect tax from a taxpayer through a levy or a lien filing it must first assess the taxdollar_figure if the taxpayer refuses to pay the assessment the irs can then seize the property of the taxpayer through its power of levydollar_figure before continued case will be dismissed for lack of jurisdiction to the extent that the case places at issue any determination of the irs under sec_6320 regarding the filing of a lien with respect to the continued liability of atkins for income taxes for the year so much of the pleadings will be stricken as relate to any determination of the irs under sec_6320 regarding the filing of a lien with respect to the liability of atkins for income taxes for the year the tax_assessment is a predicate to collection of the tax tax collection follows assessment elliott federal tax collections liens and levies par pincite 2d ed the levy enables the service to gain custody of taxpayer’s property whether in the possession of the taxpayer or third parties elliott supra at par pincite 2d ed the levy does not determine whether the government’s rights to the seized property are superior to those the irs can levy on property it must first offer the taxpayer a sec_6330 hearing levy is not the only means of collecting unpaid tax the assessment by the irs automatically creates a government property interest called a lien in all property owned by the taxpayer and even in property later acquired by the taxpayer sec_6321 the tax_lien is not effective against four important classes of third parties until the irs files a notice of lien with the appropriate state_or_local_government in which the property is located sec_6323 f the irs is required to notify the taxpayer within business days after it files a notice of lien sec_6320 and within days after the expiration of the 5-business-day period for sending the notification the taxpayer is permitted under sec_6320 to request a hearing with the irs appeals_office hearings concerning irs levies are provided for in sec_6330 and hearings concerning the filing of a notice of tax_lien are provided for in sec_6320 the rules that govern the scope of a lien hearing are borrowed from the statutory provisions that govern a levy hearing sec_6320dollar_figure section of other claimants the levy does however protect the government against diversion or loss while such claims are being resolved id sec_6320 provides that for purposes of this section subsections c d other than paragraph b thereof and e of sec_6330 shall apply c sets forth what issues can be raised by the taxpayer at a levy hearing and by operation of sec_6320 it also governs what issues can be raised by the taxpayer at a lien hearing sec_6330 provides issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the duties of the hearing officer in a levy hearing and therefore also a lien hearing are set forth in sec_6330 that provision requires the hearing officer to make a determination and in making the determination the hearing officer must take into consideration the issues raised under sec_6330 once the hearing officer has made the determination described above a taxpayer can petition the tax_court for review of the determination sec_6330 where the existence or amount of the underlying tax_liability is properly at issue the court will review the determination de novo in cases involving taxpayers who do not dispute the existence or amount of their underlying tax_liability or who are not permitted to do so because they had a prior opportunity to dispute it the court will review the determination of the appeals officer for abuse_of_discretion 117_tc_183 114_tc_176 the latter inquiry hinges on whether the irs’s application of its discretion was arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 positions of the parties as far as we can tell atkins’ brief contains only one contention he argues that the appeals_office failed to hold a face-to-face meeting with him the rest of the brief is either redundant or irrelevant in his reply brief atkins expands his original contention slightly he claims he did not receive any type of hearing face-to-face or otherwise at trial he explained that the remedy he seeks is a remand for a hearing to consider collection alternatives the irs argues that a hearing consists of all forms of communication between the taxpayer and the appeals_office from the time the taxpayer requests a hearing to the issuance of a notice_of_determination concerning the hearing that atkins communicated with officer dismukes by telephone or by mail on several occasions that this string of communications constituted a hearing that officer dismukes adjourned the hearing because atkins refused to file tax returns and submit a form 433-a that atkins was not entitled to a face-to-face hearing because he was ineligible for collection alternatives on account of his failure_to_file tax returns and submit financial information that atkins could not contest the income_tax liabilities because he received statutory notices of deficiency for and that even if atkins had not received the notices of deficiency for and atkins could have contested his income_tax liabilities for those years by requesting a pre-levy hearing in response to the date notice that atkins is liable for the frivolous-return penalty that he could have contested his liability for the frivolous-return penalty before it was assessed and that he failed to raise the issue of his liability for the frivolous-return penalty at the appeals_office or at trial discussion to rectify the alleged failure of the appeals_office to hold a hearing atkins seeks a remand for the appeals_office to hold a hearing with respect to collection alternatives he does not seek a remand for a hearing to contest his underlying tax_liabilities thus we need not consider whether the appeals_office denied atkins a hearing on his underlying tax_liabilities we find that the appeals_office had a hearing with atkins to consider collection alternatives the record demonstrates that officer dismukes communicated to atkins that he needed to file tax returns to be considered for collection alternatives this communication took place during the telephone conversation of date after this conversation atkins did not file his returns instead he sent officer dismukes a letter on date stating that he would not file a form 433-a we surmise from this that officer dismukes had already communicated to atkins the requirement that atkins file a form 433-a the filing of tax returns and the submission of a form 433-a are prerequisites to the appeals office’s considering collection alternativesdollar_figure the communications between atkins and officer dismukes were sufficient to establish that atkins did not qualify for collection alternatives therefore these communications constitute a hearing to discuss collection alternativesdollar_figure 13it is not an abuse_of_discretion for the appeals_office to require tax returns and financial information 129_tc_107 14letters between the taxpayer and the appeals_office can form part of the hearing 115_tc_329 as noted earlier the two letters in which officer dismukes offered atkins a hearing contained mistakes in describing the requests by atkins for a hearing atkins does not now claim he was prejudiced by these mistakes therefore we do not consider these mistakes in determining whether the appeals_office erred to reflect the foregoing an appropriate order and decision will be entered
